                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIIM, INC.,                                      Case No. 20-cv-00145-SVK
                                   8                     Plaintiff,
                                                                                            SECOND ORDER REGARDING
                                   9              v.                                        MOTION TO VOLUNTARILY
                                                                                            DISMISS THE COMPLAINT
                                  10     KENNETH THOMAS CUCCINELLI, et
                                         al.,                                               Re: Dkt. Nos. 11, 12
                                  11
                                                         Defendants.
                                  12
Northern District of California




                                              On February 3, 2020, Striim, Inc. (“Plaintiff”) filed a motion asking this Court to
 United States District Court




                                  13
                                       voluntarily dismiss the complaint. Dkt. 11. Also on February 3, the Court issued an order
                                  14
                                       directing Plaintiff to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure for guidance on
                                  15
                                       how to voluntarily dismiss an action without a court order. Dkt. 12 (“February 3, 2020 Order”).
                                  16
                                       Rule 41(a)(1)(A)(i) permits the filing of “a notice of dismissal before the opposing party serves
                                  17
                                       either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Plaintiff has
                                  18
                                       not yet acted on the Court’s February 3, 2020 Order. Accordingly, the Court now ORDERS
                                  19
                                       Plaintiff to file a voluntary dismissal of the action by February 28, 2020. If Plaintiff does not file
                                  20   a dismissal by this date, the Court will reassign the case to a District Judge with a recommendation
                                  21   that it be dismissed.
                                  22          SO ORDERED.
                                  23   Dated: February 18, 2020
                                  24

                                  25

                                  26                                                                 SUSAN VAN KEULEN
                                                                                                     United States Magistrate Judge
                                  27

                                  28
